Case 9:19-cv-81160-RS Document 374 Entered on FLSD Docket 04/24/2020 Page 1 of 7



                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF FLORIDA

                              Case No. 9:19-cv-81160-RS




   APPLE INC.,

                         Plaintiff,

        v.

   CORELLIUM, LLC,

                       Defendant.



              PLAINTIFF APPLE INC.’S REPLY IN SUPPORT OF
         ITS MOTION TO COMPEL DEFENDANT CORELLIUM, LLC TO
      PRODUCE DOCUMENTS AND TO ALLOW A 90-MINUTE CONTINUANCE
               OF THE DEPOSITION OF CHRISTOPHER WADE
Case 9:19-cv-81160-RS Document 374 Entered on FLSD Docket 04/24/2020 Page 2 of 7



            Ultimately, Apple is seeking one thing and one thing only via the motion it filed on
  Monday—the truth. In light of Mr. Wade’s                                 and Corellium’s failure to
  provide any evidence corroborating                                           Apple has a hard time
  seeing how the truth can be determined without documentary proof
                                               the production of all documents responsive to Request
  for Product No. 20, and a reopening of Mr. Wade’s deposition. And that is why Apple sought the
  relief it did in its motion.
            If, however, the truth can be determined in some other way, such as with a sworn statement
  offered                             along with a shorter deposition of Mr. Wade (e.g., 45 minutes
  rather than 90), Apple is open to that alternative—as it explained to Corellium today. But at
  present, despite Corellium’s promises that it was working to obtain corroborating evidence, and
                                                                     —possibly as soon as this past
  Monday, see ECF No. 361-3 at 3–4—Apple still has nothing other than Mr. Wade’s


            Mr. Wade’s Testimony. Corellium’s response centers on its claim that Mr. Wade’s
  testimony was “consistent”
                                                                                                 ECF
  No. 361 at 2. Mr. Wade’s actual testimony, however, shows otherwise. Counsel’s questions to
  Mr. Wade and his responses were                  Counsel asked
                                   and Wade responded
                                                                          ECF No. 346-1 at 148:1–6.
  Counsel asked                                                                      and Wade again
  said
                                                                                         Id. at 148:8–
  15 (emphasis added). And when counsel asked Mr. Wade whether


                                                                 Id. at 164:2–13.
            It was only when Mr.
                                                                He


                                               Id. at 274:17–19. Now, Corellium asserts that Apple
Case 9:19-cv-81160-RS Document 374 Entered on FLSD Docket 04/24/2020 Page 3 of 7



  must accept Mr. Wade’s testimony as “gospel,” and has no right to test or corroborate it. Ex. A at
  114:4–8. As this Court has recognized, that is not the way it works. Id. at 114:9–14.
  I.        RELEVANCE OF THE REQUESTED EVIDENCE.
            Corellium argues that evidence relating to
                                                                                               Thus,
  Corellium argues,
                                  Not so. In fact, the documents Corellium has produced




                                                                                                SEP
  is a separate processor in Apple hardware that manages the encryption keys for user data, and it is
  “one of the most closely guarded components of the iPhone.”1 It is also a component of an iPhone
  that would be far easier to understand and emulate                                              .2




  1
      ECF No. 342-4 at 3.
  2
    Prior to joining founding Corellium, Corellium co-founder and Chief Technology Officer of
  Platform and Security, David Wang, reportedly discussed the ability to access the highly
  confidential SEP                         See ECF No. 342-4 at 6.
  3
       Ex. F at 6–7 (



                                                  2
Case 9:19-cv-81160-RS Document 374 Entered on FLSD Docket 04/24/2020 Page 4 of 7




                                                                                                 4


           If, in fact, Mr. Wade


  would directly support Apple’s claims of infringement and violations of the DMCA, and would
  also substantially undercut Corellium’s defenses and credibility. Apple is entitled to discover this
  critically important information.
  II.      CORELLIUM’S ARGUMENTS ARE NOT SUPPORTED.
           Corellium makes a number of other arguments in support of its claim that Apple should be
  denied this basic discovery regarding a core aspect of the case, but none are supportable.
           Relevance of Corellium’s                         First, Corellium asserts that Mr. Wade’s
                            has no relevance to this case. When the Court first considered this matter,
  Corellium assured the
                                                                                     Neither of those
  statements was true.5
           While Corellium represented to this Court, and to Apple in its discovery responses, that




           Equally concerning is                                                      Apple was more


                                                                                                 .
  4
      See ECF No. 369-1 at 24–25 (discussing                                        ).
  5
                                      a call Governor DeSantis, a college classmate of Latham
  partner Andrew Gass, made to Mr. Gass. See ECF No. 361 at 7 n.10.
                                                                       Governor DeSantis in fact
  merely noted that he was aware of the lawsuit but of course took no position on it. Moreover,
                                                                      is surprising given that it
  opposed an extension of deadlines to address COVID 19. See ECF. 244 at 5–6.

                                                   3
Case 9:19-cv-81160-RS Document 374 Entered on FLSD Docket 04/24/2020 Page 5 of 7



  than willing to
                                                     But now Corellium is
                                                                 At his deposition,




             Apple, however, has seen no evidence whatsoever


                                                            As the Court aptly recognized,


                                      The only evidence available to Apple—and the reason this issue
  is now before the Court—




         Claims Regarding Mr. Wade’s Personal Capacity.


  seemingly based on its claim that                               done in his capacity as Corellium’s
  CTO. But the evidence demonstrates that


              See, e.g., Ex. M; see also Ex. N (Corellium general ledger entries showing expenses
  from Ex. M). For example,




                                                            Compare ECF No. 346-2, with Ex. O; see
  also Ex. N. Mr. Wade also used
                                                             Compare ECF No. 64 (Counterclaims)
  ¶ 27(a), with ECF No. 346-5. In short, the documents Corellium has produced




                                                    4
Case 9:19-cv-81160-RS Document 374 Entered on FLSD Docket 04/24/2020 Page 6 of 7



                                                                6


         Claims Regarding Supposed Discovery Unfairness. Corellium also argues, inexplicably,
  that it was unfairly prejudiced because
                          on Friday, April 17, 2020, and not earlier. As a threshold matter, it is not
  clear what possible unfairness could result from this, given that


  If anyone was prejudiced by a failure of disclosure here, it was Apple:


                                                                                        With respect
  to why Apple did not produce the documents in February 2020, the answer—as Apple has already
  explained to Corellium’s counsel—is straightforward. Apple did
                  Apple                                             and produced them in April 2020,
  during the fact discovery period, after engaging in its forensic collection process to ensure
  preservation of corresponding metadata and custodian information. Corellium itself produced
  1916 documents, totaling 4261 pages—some that appear to have been                                —
  in the final eleven days of fact discovery. See, e.g., Ex. P. Yet Corellium has still never produced
  any evidence regarding its
         Claims Regarding Need To Share Sealed Documents                                      Finally,
  Corellium contends that
  because “
                                                                                              .” ECF
  No. 361 at 4. This is both incorrect and illogical. First, as Corellium’s own exhibit reveals, Apple
  did provide Corellium with a substantially unredacted version of the Motion with just a handful of
  lines identified as containing Apple’s confidential information. See Ex. Q (Apple confidential
  highlighted); ECF No. 361-5 at 2. Second, Corellium fails to identify any reason why it would
  need to show Apple’s motion to anyone to confirm                          the facts of which should
  be readily known to both Mr. Wade and
         For the foregoing reasons, Apple respectfully requests that this Court grant Apple’s motion.



  6
    Corellium, for example, produced 44 documents related to an algae scrubber Mr. Wade
  purchased, but zero documents                                     See, e.g., Ex. R.

                                                   5
Case 9:19-cv-81160-RS Document 374 Entered on FLSD Docket 04/24/2020 Page 7 of 7



   Dated: April 24, 2020                           Respectfully Submitted,


                                                   s/ Martin B. Goldberg
   Michele D. Johnson*
   michele.johnson@lw.com                          Martin B. Goldberg
   LATHAM & WATKINS LLP                            Florida Bar No. 0827029
   650 Town Center Drive, 20th Floor               mgoldberg@lashgoldberg.com
   Costa Mesa, CA 92626                            rdiaz@lashgoldberg.com
   (714) 540-1235 / (714) 755-8290 Fax             Emily L. Pincow
                                                   Florida Bar No. 1010370
   Sarang Vijay Damle*                             epincow@lashgoldberg.com
   sy.damle@lw.com                                 gizquierdo@lashgoldberg.com
   Elana Nightingale Dawson*                       LASH & GOLDBERG LLP
   elana.nightingaledawson@lw.com                  100 Southeast Second Street
   LATHAM & WATKINS LLP                            Miami, FL 33131
   555 Eleventh Street NW, Suite 1000              (305) 347-4040 / (305) 347-4050 Fax
   Washington, DC 20004
   (202) 637-2200 / (202) 637-2201 Fax

   Andrew M. Gass*
   andrew.gass@lw.com
   Joseph R. Wetzel*
   joe.wetzel@lw.com
   LATHAM & WATKINS LLP
   505 Montgomery Street, Suite 2000
   San Francisco, CA 94111
   (415) 391-0600 / (415) 395-8095 Fax

   Jessica Stebbins Bina*
   jessica.stebbinsbina@lw.com
   LATHAM & WATKINS LLP
   10250 Constellation Blvd., Suite 1100
   Los Angeles, CA 90067
   (424) 653-5500 / (424) 653-5501 Fax

   Gabriel S. Gross*
   gabe.gross@lw.com
   LATHAM & WATKINS LLP
   140 Scott Drive
   Menlo Park, CA 94025
   (650) 463-2628 / (650) 463-2600 Fax

   *Admitted pro hac vice
                                 Attorneys for Plaintiff APPLE INC.

                                               6
